t c summary opinion united_states tax_court richard gorkes jr and susan gorkes petitioners v commissioner of internal revenue respondent docket no 15415-02s filed date richard gorkes jr and susan gorkes pro sese brianna basaraba for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal income taxes for the taxable years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively after concessions by the parties the sole issue for decision is whether petitioners are entitled to investment_interest expense deductions for the taxable years and in excess of the amounts allowed by respondent we hold that they are not background some of the facts have been stipulated and they are so found petitioners resided in lilburn georgia at the time that their petition was filed with the court petitioners timely filed their form_1040 u s individual_income_tax_return for the taxable_year petitioners attached to their return schedule a itemized_deductions and claimed an investment_interest expense deduction of dollar_figure petitioners calculated this amount on an attached form_4952 investment_interest expense deduction as shown below all numbers are rounded to the nearest dollar part i total investment_interest expense line investment_interest expense paid_or_accrued in line disallowed investment_interest expense from form_4952 line line total investment_interest expense dollar_figure --- big_number part ii net_investment_income line 4a gross_income from property_held_for_investment excluding any net gain from the disposition of property_held_for_investment big_number line 4b net gain from the disposition of property_held_for_investment line 4c net_capital_gain from the disposition of property_held_for_investment line 4d subtract line 4c from line 4b line 4e enter all or part of the amount on line 4c that you elect to include in investment_income line 4f investment_income add line sec_4a sec_4d and sec_4e line investment_expenses line net_investment_income subtract line from line 4f big_number --- --- big_number dollar_figure --- --- --- part iii investment_interest expense deduction line disallowed investment_interest expense to be carried forward to subtract line from line line investment_interest expense deduction enter the smaller of line or big_number big_number petitioners timely filed their form_1040 for the taxable_year petitioners attached to their return schedule a and claimed an investment_interest expense deduction of dollar_figure petitioners calculated this amount on an attached form_4952 as shown below part i total investment_interest expense line investment_interest expense paid_or_accrued in line disallowed investment_interest expense from form_4952 line line total investment_interest expense dollar_figure big_number part ii net_investment_income line 4a gross_income from property_held_for_investment excluding any net gain from the disposition of property_held_for_investment big_number line 4b net gain from the disposition of property_held_for_investment line 4c net_capital_gain from the disposition of property_held_for_investment line 4d subtract line 4c from line 4b line 4e enter all or part of the amount on line 4c that you elect to include in investment_income line 4f investment_income add line sec_4a sec_4d and sec_4e line investment_expenses line net_investment_income subtract line from line 4f big_number --- --- big_number dollar_figure --- --- --- part iii investment_interest expense deduction line disallowed investment_interest expense to be carried forward to subtract line from line line investment_interest expense deduction enter the smaller of line or big_number big_number petitioners did not carry forward the disallowed investment_interest expense of dollar_figure from petitioners timely filed their form_1040 for the taxable_year petitioners attached to their return schedule a and claimed an investment_interest expense deduction of dollar_figure petitioners calculated this amount on an attached form_4952 as shown below part i total investment_interest expense line investment_interest expense paid_or_accrued in line disallowed investment_interest expense from form_4952 line line total investment_interest expense dollar_figure big_number big_number part ii net_investment_income line 4a gross_income from property_held_for_investment excluding any net gain from the disposition of property_held_for_investment big_number line 4b net gain from the disposition of property_held_for_investment line 4c net_capital_gain from the disposition of property_held_for_investment line 4d subtract line 4c from line 4b line 4e enter the amount from line 4c that you elect to include in investment_income line 4f investment_income add line sec_4a sec_4d and sec_4e line investment_expenses line net_investment_income subtract line from line 4f big_number --- --- --- big_number dollar_figure --- --- part iii investment_interest expense deduction line disallowed investment_interest expense to be carried forward to subtract line from line line investment_interest expense deduction enter the smaller of line or big_number big_number petitioners attached a schedule d capital_gains_and_losses to their tax_return for each taxable_year at issue petitioners reported total net capital losses for each taxable_year as follows net_short-term_capital_gain or loss dollar_figure dollar_figure dollar_figure net_long-term_capital_gain or loss big_number big_number big_number total net capital lo sec_3 big_number big_number big_number the net_short-term_capital_loss for each taxable_year included short-term carryover losses to and of dollar_figure dollar_figure and dollar_figure respectively the net_long-term_capital_loss for each taxable_year included long-term carryover losses to and of dollar_figure dollar_figure and dollar_figure respectively for each taxable_year petitioners deducted the maximum of dollar_figure of their overall capital losses against ordinary_income on their form_1040 line capital_gain or loss see sec_1211 in the notice_of_deficiency respondent disallowed a portion of petitioners’ investment_interest expense deductions for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively respondent contends that petitioners’ gross_income from property_held_for_investment for and was dollar_figure dollar_figure and dollar_figure respectively respondent also argues that because petitioners had a total net_capital_loss in each of the taxable years at issue petitioners had zero net gain from the disposition of property_held_for_investment for purposes of determining their net_investment_income for each taxable_year respondent concedes that the disallowed portion of investment_interest expense deduction for erroneously includes otherwise deductible mortgage interest petitioners concede these amounts of gross_income from property_held_for_investment for each taxable_year at issue respondent also concedes the amount of investment_interest expenses claimed by petitioners for each taxable_year at issue petitioners contend that for purposes of determining the net_investment_income for each taxable_year net gain from the disposition of property_held_for_investment includes only their items of capital_gain specifically petitioners argue that their capital losses and capital_loss carryovers are not included in the calculation of net gain from the disposition of property_held_for_investment discussion7 the parties do not dispute petitioners’ entitlement to an investment_interest expense deduction under sec_163 but the parties do dispute the calculation of that deduction the main issue of contention between the parties is whether the term investment_income as defined by sec_163 includes petitioners’ capital losses and capital_loss carryovers for purposes of calculating the limitation on the investment_interest expense deduction in resolving this issue we rely on sec_163 and its underlying framework and legislative_history petitioners contend that they failed to properly include their capital_gains for purposes of calculating the net gain from the disposition of property_held_for_investment on their form sec_4952 for each taxable_year at issue we decide the issue in this case without regard to the burden_of_proof see sec_7491 rule a 116_tc_438 a statutory framework the starting point for the interpretation of a statute is the language itself 447_us_102 see also 671_f2d_450 11th cir 118_tc_579 we interpret the statute with reference to the legislative_history primarily to learn the purpose of the statute and to resolve any ambiguity in the words contained in the text 118_tc_1 and cases cited therein see also 103_tc_481 affd 70_f3d_142 d c cir moreover even where the statutory language appears clear we may seek out any reliable evidence as to legislative purpose city of new york v commissioner supra sec_163 as a general_rule sec_163 allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness in the case of an individual however sec_163 limits the amount of the investment_interest expense deduction to the taxpayer’s net_investment_income for the taxable_year in other words the higher the taxpayer’s net_investment_income the more the tax reform act of publaw_91_172 83_stat_574 originally enacted sec_163 effective for taxable years beginning after date investment_interest expense the taxpayer is allowed to deduct for the taxable_year furthermore sec_163 allows the taxpayer to carryforward any investment_interest expense disallowed under the general limitation for the taxable_year and deduct it as investment_interest expense paid_or_accrued in the succeeding taxable_year to the extent that the taxpayer has net_investment_income in that year sec_163 defines net_investment_income as the excess of investment_income over investment_expense sec_163 in turn defines investment_income as follows b investment_income --the term investment_income means the sum of-- i gross_income from property_held_for_investment other than any gain taken into account under clause ii i ii the excess if any of-- i the net gain attributable to the disposition of property_held_for_investment over ii the net_capital_gain determined by only taking into account gains and losses from dispositions of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii ii or if lesser the net gain referred to in clause the omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec d 107_stat_467 amended sec_163 effective for taxable years beginning after date ii i as the taxpayer elects to take into account under this clause emphasis added at issue in the instant case is the calculation of sec_163 to that end the meaning of the term net gain is integral to our analysis net gain neither sec_163 the regulations the case law nor the statute’s legislative_history defines the term net gain if a term is used in the internal_revenue_code i r c without definition and the legislative_history fails to provide any insight or guidance as to the appropriate definition we use the ordinary and common usage of the term in applying that provision 101_tc_571 affd 98_f3d_825 5th cir see 380_us_563 331_us_1 96_tc_697 91_tc_32 40_tc_474 we look therefore to the ordinary and common usage of the term net gain in applying the statute neither black’s law dictionary 7th ed nor webster’s third new international dictionary specifically defines the term net gain however the ordinary and common usage of the term net gain connotes the pecuniary gain remaining after offsetting gains against losses presumably a prerequisite to the existence of net gain is that the taxpayer’s gains exceed the taxpayer’s losses black’s law dictionary 7th ed defines the term net_loss as the excess of all expenses and losses over all revenues and gains by analogy the natural ordinary and familiar meaning of the term net gain is the excess of all gains over all lossesdollar_figure as is relevant herein the terms gains and losses include short-term and long-term_capital_gains and short-term and long-term_capital_losses respectively for purposes of determining net_short-term_capital_gain the prior year’s short-term_capital_loss that is carried forward to the current taxable_year under sec_1212 is treated as a short- term capital_loss for such taxable yeardollar_figure sec_1_1222-1 income_tax regs likewise for purposes of determining net see eg similar definitions under sec_1222 that define capital_gain_net_income as the excess of the gains from the sales or exchanges of capital assets over the losses from such sales or exchanges and under sec_1 2t e ii e temporary income_tax regs fed reg date that define net gain for purposes of that section as the amount by which the gains from the sale of all of the property exceed the losses if any from such sale sec_1212 provides in pertinent part if a taxpayer other than a corporation has a net_capital_loss for any taxable year-- a the excess of the net_short-term_capital_loss over the net_long-term_capital_gain for such year shall be a short-term_capital_loss in the succeeding taxable_year and b the excess of the net_long-term_capital_loss over the net short- term capital_gain for such year shall be a long-term_capital_loss in the succeeding taxable_year long-term_capital_gain the prior year’s long-term_capital_loss that is carried forward to the current taxable_year under sec_1212 is treated as a long-term_capital_loss for such taxable_year sec_1_1222-1 income_tax regs furthermore the pertinent parts of the regulations provide the portion thereof which is a short-term_capital_loss carryover shall be carried over to the succeeding taxable_year and treated as a short-term_capital_loss sustained in such succeeding taxable_year and the portion thereof which constitutes a long-term_capital_loss carryover shall be carried over to the succeeding taxable_year and treated as a long-term_capital_loss sustained in such succeeding taxable_year the carryovers are included in the succeeding taxable_year in the determination of the amount of the short-term_capital_loss the net_short-term_capital_gain or loss the long-term_capital_loss and the net_long-term_capital_gain or loss in such year the net_capital_loss in such year and the capital_loss carryovers from such year sec_1_1212-1 income_tax regs emphasis added it follows that because short-term_capital_loss carryovers and long-term_capital_loss carryovers are treated as losses in the current taxable_year they are also losses for purposes of determining net gain in sec_163 accordingly we conclude as a matter of law that the term net gain for purposes of sec_163 means the excess if any of total gains over total losses including capital_loss carryovers from the disposition of property held for investmentdollar_figure we note that respondent has adopted this view and has continued b legislative_history sec_163 was enacted to curb the practice of using the investment_interest expense deduction to offset taxable_income eg noninvestment income in a current taxable_year ie to prevent the mismatching of investment_income and investment expensesdollar_figure as relevant to this case the tax reform act of tra publaw_91_172 83_stat_574 initially limited the deduction for investment_interest expense to dollar_figure plus the amount of net_investment_income plus the amount of long-term_capital_gain again as relevant to this case the tra amendment defined investment_income as i the gross_income from interest and dividends ii the net_short-term_capital_gain attributable to the disposition of property_held_for_investment and iii any amount treated under sec_1245 and sec_1250 a sec_12 continued utilized this definition on form_4952 general instructions for line 4b net gain from the disposition of property_held_for_investment is the excess if any of total gains over total losses from the disposition of property_held_for_investment h rept pincite 1969_3_cb_200 states in pertinent part where the taxpayer's investment however produces little current income the effect of allowing a current deduction for the interest is to produce a mismatching of the investment_income and related expenses of earning that income in addition the excess_interest in effect is used by the taxpayer to offset other income such as his salary from taxation ordinary_income see sec_163 i r c as amended by tra in congress revised sec_163 to reduce the use of this deduction to shelter noninvestment types of incomedollar_figure see sec a of the tax reform act of tra publaw_94_455 90_stat_1542 the definition of investment_income remained unchanged but the tra amendment eliminated any offset of investment_interest expense against long-term_capital_gain id in congress expanded the scope of the investment_interest expense limitation and altered the calculation of the limitation by including any net gain attributable to the disposition of property_held_for_investment tax_reform_act_of_1986 tra publaw_99_514 100_stat_2320 see h conf rept 1986_3_cb_152 wherein the conference committee articulated the intent to expand the definition of investment_income to include the same items as under tra plus the taxable_portion of net gain from the disposition of investment_property emphasis added see h rept pincite 1976_3_cb_695 s rept pincite 1976_3_cb_49 staff of joint comm on taxation general explanation of the tax reform act of pincite j comm print see also h rept pincite investment_income also includes the nondeductible portion of net_long-term_capital_gain on investment_property s rept pincite continued c analysis petitioners contend that respondent mischaracterized their investment_income for each taxable_year at issue by including capital losses and capital_loss carryovers petitioners argue that sec_163 requires inclusion of only their capital_gains and furthermore that net gain does not require inclusion of their capital losses and capital_loss carryovers petitioners’ reading of the statute is at odds with the plain language of the statute essentially petitioners attempt to omit the word net from the definition of investment_income even though the phrase is clearly found in sec_163 if we were to adopt petitioners’ reading of the statute we would render meaningless congress’s explicit reference in sec_163 to the term net gain emphasis added clearly congress did not intend this result nor do we adopt it we hold as a matter of law that petitioners’ capital losses and capital_loss carryovers are an integral part of the equation in calculating investment_income under sec_163 were these losses not included petitioners would receive a continued investment_income also includes the gain on investment_property staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite comm print investment_income includes gain whether long-term or short-term attributable to the disposition of property_held_for_investment double tax_benefit under petitioners’ approach capital_gains would be offset by capital losses and capital_loss carryovers and not subjected to taxation then those same capital_gains that escaped taxation would be used to increase investment_income and simultaneously the investment_interest expense deduction this double tax_benefit is clearly not permitted by sec_163 we now turn to petitioner’s investment_interest expense deductions for the taxable years at issue based on the amounts reported by petitioners on their schedules d petitioners had a total net_capital_loss in each taxable_year at issue it follows then that petitioners had zero net gain in and for purposes of sec_163 therefore petitioners have net_investment_income and allowable investment_interest expense deductions for the taxable years at issue as follows investment_interest expense dollar_figure dollar_figure dollar_figure disallowed investment_interest expense from prior taxable_year --- big_number big_number total investment_interest expense big_number big_number big_number gross_income from property_held_for_investment big_number big_number net gain from the disposition of property_held_for_investment --- --- --- net_investment_income big_number big_number disallowed investment_interest expense to be carried forward to the next taxable_year big_number big_number big_number investment_interest expense deduction big_number big_number d conclusion we hold that net gain as that term is used in sec_163 requires inclusion of petitioners’ capital losses and capital_loss carryovers for purposes of calculating the sec_163 limitation on the investment_interest expense deduction we hold further that petitioners’ investment_interest expense deductions for and are limited to dollar_figure dollar_figure and dollar_figure respectively in view of the foregoing we sustain respondent’s determination on the disputed issue we have considered all of the other arguments made by petitioners and to the extent that we have not specifically addressed them we find them to be without merit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
